Amendments submitted 7/24/22 have been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New claims 20 and 21 are withdrawn from consideration because that are not drawn to the applicant’s elected figure 1C, however, since they depend on claim1, they may  be rejoined once claim 1 is considered allowable if they are properly supported by the specification and do not raise any further issues.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa WO 2018/042826 (also see US 2019/0264894) in view of Strokes US 6,791,259. 
In regard to claims 1 and 2, Aketa teaches a fluorescent module comprising a fluorescent member including a phosphor-containing layer 44, and a light reflecting layer 43 disposed on the phosphor-containing layer, 
Aketa lacks the specifics regarding the phosphor composition such that it contains a YAG phosphor and a Ga-YAG phosphor within the same layer, the Ga-YAG phosphor being a phosphor in which a portion of the aluminum constituting the YAG phosphor is substituted with gallium and a volumetric ratio of the Ga-YAG phosphor to the entirety of the YAG phosphor and the Ga-YAG phosphor is in a range of 19.0% to 80%.   
Strokes teaches the use of a phosphor YAG phosphor and a Ga-YAG phosphor which includes a portion  of the aluminum constituting the YAG phosphor being substituted with gallium (note: substituted in part).
Regarding the substitution range it would have been obvious to one of ordinary skill to make to the ratio of YAG to Ga-YAG  between 19.0% to 80%  (or 60% to 80% as recited in claim 2). It is noted that Stokes teaches all or part of the Ga may be substituted for Al.  Therefore, one of ordinary skill in the art would recognize substituting a substantial portion (such as 60-80%). One of ordinary skill in the art would recognized and appreciate substituting  19.0% to 80% of the Al with Ga in order to achieve a desired light output (such as color, for example: adjusting yellow emission or providing better color saturation). The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
In regard to claim 3, Aketa teaches a heat dissipation member (41 or 42) to which the fluorescent member is secured so that the light reflecting layer is arranged between the phosphor-contacting layer and the heat dissipation member: and an optical relaxation member  45 configured to absorb and/or diffuse light, the optical relaxation member being arranged with respect to the fluorescent member so that the light reflecting layer is arranged between the phosphor-containing layer and the optical relaxation member.  
In regard to claim 4, Aketa teaches a heat dissipation member (41 or 42) to which the fluorescent member is secured so that the phosphor-containing layer, the light reflecting layer and the heat dissipation member being arranged in this order starting from a side of the phosphor-containing layer along a first direction normal to the phosphor-containing layer; and an optical relaxation member 45 configured to absorb and/or diffuse light, the optical relaxation member being arranged with respect to the fluorescent member so that the phosphor-containing layer, the light reflecting layer and the optical relaxation member being arranged in this order starting from the side of the phosphor-containing layer along the first direction.  
In regard to claim 5, Aketa teaches the optical relaxation member  45 is in contact with the heat dissipation member (41 or 42).  
In regard to claim 7, Aketa teaches the optical relaxation member 45 includes a light absorbing member configured to absorb light.  
In regard to claim 14, Aketa teaches a submount 42 disposed between the fluorescent member and the heat dissipation member and bonding the fluorescent member and the heat dissipation member.  
In regard to claim 16, Aketa teaches comprising the fluorescent member further includes a protective layer 42 covering a part of the light reflecting layer.  
In regard to claim 17, Aketa teaches  a laser device  (2, fig. 1) configured to emit a laser beam, wherein the fluorescent module and the laser device are arranged so that the laser beam is incident on the phosphor-containing layer of the fluorescent module, and the optical relaxation member is disposed at a position on an extension of an optical path of the laser beam incident on the phosphor-containing layer of the fluorescent module (see figures 1-9).  

Response to Arguments
Applicant's arguments filed 7/24/22  have been fully considered but they are not persuasive. 
Applicant argues that  the recited ratio of phosphors is not disclosed by the references.  The applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968).
In this case,  Stokes teaches all or part of the Al may be substituted for Ga.  Therefore, one of ordinary skill in the art would recognize substituting a substantial portion (such as 60-80%) being strongly implied. One of ordinary skill in the art would recognize and appreciate substituting  19.0% or 60% to 80% of the Al with Ga in order to achieve a desired light output (color saturation). Additionally the applicant is advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. 
Regarding the argument that the ratio of GaYAG to YAG would not be considered optimization, one of ordinary skill would recognize that adjusting the amount of Ga would effect the output color which is a variable well known for optimizing and adjusting the ratio of Ga would provide desirable effects in  achieving an specific light output. For further reference, Raring 10,587,090 specifically teaches tuning the yellow emission by substituting all or some Al with Ga in a YAG material and Takashima US 2005/0156496 teaches shifting toward a shorter wavelength when part of Al is substituted with Ga.
Regarding the argument that the references do not disclose YAG mixed with GaYAG, Strokes teaches substituting in part or in whole the Al with Ga in a YAG material.  Upon substituting part of the Al with Ga, the resulting material would include some YAG and some GaYAG.
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 15. the prior art provides for the fluorescent member being disposed above the heat dissipation member, and having a bonding region for bonding the fluorescent member to the heat dissipation member, but lacks the bonding region being arranged outside a region where the optical relaxation member is disposed in a top view and a light transmissive member arranged between the fluorescent member and the optical relaxation member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raring 10,587,090 teaches tuning the yellow emission by substituting all or some AL with Ga and Takashima US 2005/0156496 teaches shifting toward a shorter wavelength when part of Al is substituted with Ga. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875